DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/18/2021.  Claims 1, 19, and 21 have been amended.  Claim 20 has been cancelled.  Claims 22-24 are newly added.
	The claims previously indicated as having allowable subject matter have been regretably withdrawn in view of the following interpretation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source is positioned external to the body (claims 1, 19, and 22), the light source is positioned external to the outer surface of the sleeve (claim 20) and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least a portion of the body" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Did applicant intend to recite the at least a portion of the body instead?
Claim 5 recites the one or more transducers are configured to measure pressure within the body……when positioned within the outer ear or the ear canal or both, such recitation (with emphasis added) deems indefinite as it unclear how the customizable ear insert is positioned in both when preamble states it is inserted in the outer ear or the ear canal.
Regarding claim 16 reciting the one or more microphone are adapted to communicate with at least one of the outer ear or the ear canal or both, such recitation (with emphasis added) deems indefinite as it unclear how the speaker(s) is/are adapted to fluidly communicate with both since preamble states it is inserted in the outer ear or the ear canal.
Dependent claims 2-4, 6-15, and 17-18 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20 reciting the light source is positioned external to the outer surface of the sleeve, such recitations (with emphasis added) does not further limiting the light source positioned external of the body recited in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 8-9, 13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1) in view of Kelly (U.S. Patent No. 8,815,115).
	Regarding independent claim 1, Klemenz discloses a customizable ear insert for insertion into the ear canal of a user comprising:
a body (23, 25) formed of photocurable polymer (curable plastic, paragraphs 0011, 0017);
a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned external to the body (paragraph 0017 discloses stereolithography technique which includes laser source as aiding plastic to cure, such laser source is interpreted to correspond to claimed limitation a light source and that laser/light source deems implicitly external to the body 23, 25 in stereolithography technique), 
wherein the body (23, 25)  is configured to retain a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user  (paragraph 0004) and is exposed to light emitted from the light source. 
Klemenz reference does not disclose a sleeve that surrounds at least a portion of the body (11, 23), 
wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect light emitted from the light source into at least a portion of the body (11, 23), 
wherein the sleeve is configured to retain a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user and is exposed to light emitted from the light source. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klementz’s ear insert such that it includes a sleeve comprises an elastic material a light reflective material, taught by Kelly, as such that the sleeve protects and shapes the ear insert body to provide comfort to the user’s ear (column 6 lines 58), thereby rendering the Klemenz/Kelly sleeve retaining a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user and is exposed to light emitted from the light source. 
Regarding claim 4, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, further comprising one or more transducers that are embedded within the body (23, 25, paragraph 0013, Klemenz discloses the transducer integrated with the housing 11, which housing is a component of the body 23, 25).
Regarding claim 8, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, further comprising a cavity (interior space within housing 11), the cavity adapted to receive at least one speaker (paragraph 0013, Klemenz).
Regarding claim 9, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, wherein the cavity (interior space) is located within a housing (11), the housing abutting the body (23, 25).
Regarding claim 13, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, wherein the at least one hearing system component comprises at least one microphone (paragraph 0013, Klemenz).
Regarding claim 17, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, wherein the at least one speaker is configured to be affixed in the cavity of the body (paragraph 0013, Klemenz).
	Regarding claim 18, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, wherein the light source is an LED (paragraph 0014, Klemenz).
	Regarding independent claim 19, Klemenz discloses a customizable ear insert for insertion into an ear, comprising:
a body (23, 25) formed of photocurable polymer (curable plastic, paragraphs 0011, 0017); 
a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned external to the body (paragraph 0017 discloses stereolithography technique which includes laser source as aiding plastic to cure, such laser source is interpreted to correspond to claimed limitation a light source and that laser/light source deems implicitly external to the body 23, 25 in stereolithography technique), and
wherein the body (23, 25) is configured to retain a shape-retentive shape that conforms to an interior surface of an outer ear of the user (paragraph 0004) after the body (23, 25) is positioned within the ear of the user and is exposed to the light emitted from the light sourse (27).
Klemenz reference does not disclose a sleeve that has an interior surface that at least partially defines an internal region in which the body is disposed, 
wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect light emitted from the light source into at least a portion of the body,
wherein the sleeve is configured to retain a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user and is exposed to light emitted from the light source. 
However, Figure 5 in Kelly teaches an outer sleeve (114) that surrounds at least a portion of the body (130), wherein the material of the outer sleeve (114) comprises a light reflective material (column 6 lines 52-54 discloses extension 114 is of a aluminum material) and in the form of a metal/aluminum covered in rubber or bendable plastic (column 6 lines 55-58).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klementz’s ear insert such that it includes a sleeve comprises an elastic material a light reflective material, taught by Kelly, as such that the sleeve protects and shapes the ear insert body to provide comfort to the user’s ear (column 6 lines 58), thereby rendering the Klemenz/Kelly sleeve retaining a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user and is exposed to light emitted from the light source. 
Regarding claim 21, Klemenz/Kelly combination, presented above, discloses applicant's claimed invention as recited in these claims, wherein the light source is positioned external to the outer surface of the sleeve (paragraph 0017 in Klemenz discloses stereolithography technique which includes laser source as aiding plastic to cure, such laser source is interpreted to .

Claims 1-3, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1) in view of Basel (U.S. Patent No. 4,962,537).
Regarding independent claim 1, Klemenz discloses a customizable ear insert for insertion into the ear canal of a user comprising:
a body (23, 25) formed of photocurable polymer (curable plastic, paragraphs 0011, 0017);
a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned external to the body (paragraph 0017 discloses stereolithography technique which includes laser source as aiding plastic to cure, such laser source is interpreted to correspond to claimed limitation a light source and that laser/light source deems implicitly external to the body 23, 25 in stereolithography technique), and
wherein the body (23, 25)  is configured to retain a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user  (paragraph 0004) and is exposed to light emitted from the light source. 
Klemenz reference does not disclose a sleeve that surrounds at least a portion of the body (11, 23), 
wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect light emitted from the light source into at least a portion of the body (11, 23), 
wherein the sleeve is configured to retain a second a second shape-retentive shape, that conforms to the interior surface ear canal when the outer sleeve is positioned within the ear canal and is exposed to the light emitted from the light source.
However, Figure 2 in Basel teaches sleeve (22) is made of silicone material (column 3 lines 6-8), such material is a light reflective material that is configured to assist light emitted from the light source to be reflected into at least a portion of the body (23).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klementz’s ear insert such that it includes a sleeve comprises a reflective material, taught by Basel, as such sleeve protects ear insert body, thereby rendering the Klemenz/Basel sleeve retaining a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user and is exposed to light emitted from the light source. 
Regarding claim 2, Klemenz/Basel combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims, wherein the outer sleeve is affixed to the body (Figure 2, Basel).
	Regarding claim 3, Klemenz/Basel combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims, wherein the outer sleeve (Basel teaching) is made of a material of silicone (column 3 lines 6-8, Basel).
Regarding independent claims 22 and dependent claim 24, Klemenz discloses a customizable ear insert for insertion into the ear canal of a user comprising:
a body (23, 25) formed of photocurable polymer (curable plastic, paragraphs 0011, 0017);

wherein the body (23, 25)  is configured to retain a shape-retentive shape that conforms to a portion of an interior surface of the outer ear of the user after the sleeve and body are positioned within the ear of the user  (paragraph 0004) and is exposed to light emitted from the light source. 
Klemenz reference does not disclose a sleeve that surrounds at least a portion of the body (11, 23), wherein the sleeve comprises an elastic material, 
wherein the sleeve is configured to retain a shape-retentive shape that conforms to a portion of an interior surface of the outer ear of the user after the sleeve and body are positioned within the ear of the user and is exposed to light emitted from the light source. 
However, Figure 2 in Basel teaches sleeve (22) is made of silicone material (column 3 lines 6-8), such material is a light reflective material that is configured to assist light emitted from the light source to be reflected into at least a portion of the body (23).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klementz’s ear insert such that it includes a sleeve comprises an elastic material a reflective material, taught by Basel, as such sleeve protects and shapes ear insert body, thereby rendering the Klemenz/Basel sleeve retaining a shape-retentive shape that conforms to a portion of an anterior surface of the outer ear of the user after the body is positioned within the ear of the user and is exposed to light emitted from the light source. 
5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1)/Kelly (U.S. Patent No. 8,815,115), in view of Grewe (U.S. Patent Application Publication No. US 2015/0374480).
	Regarding claim 5, Klemenz/Kelly combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims including the one or more transducers (paragraph 0013, Klemenz).
	Klemenz/Kelly combination does not disclose the one or more transducers are configured to measure pressure within the body of the customizable ear insert when positioned within the ear canal.
	However, Grewe teaches pressure sensor (which is a form of transducer) in a hearing aid applications (paragraphs 0039, 0070).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klemenz/Kelly’s ear insert device, such that it includes a pressure sensor, taught by Grewe, as such the pressure sensor measures the pressure within the ear canal thereby allowing for monitoring ability on the status within the ear canal.
	Regarding claim 6, Klemenz/Kelly combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims including the one or more transducers (paragraph 0013, Klemenz).
	Klemenz/Kelly combination does not disclose the one or more transducers are configured to measure pressure applied on the body.
	However, Grewe teaches pressure sensor (which is a form of transducer) in a hearing aid applications (paragraphs 0039, 0070).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1)/Kelly (U.S. Patent No. 8,815,115) in view of LeBoeuf (U.S. Patent Application Publication No. US 2008/0146890).
	Regarding claim 7, Klemenz/Kelly combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims including the one or more transducers (paragraph 0013, Klementz).
	Klemenz/Kelly combination does not disclose the one or more transducers comprise strain gauges.
However, paragraph 0122 in LeBoeuf discloses hearing aid device applications include transducers/barometers such as strain gauges in paragraph 0157.
One of ordinary skilled in the art would have recognized that strain gauges are well known transducers/barometers used in ear insert application.
Therefore, it would have been obvious to one of ordinary skill in the art prior to effective filing date to utilize well-known strain gauges in Klemenz/Kelly, as taught by LeBoeuf, as strain gauges yield more precision in measuring pressure differential.

s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1)/Kelly (U.S. Patent No. 8,815,115) in view of Hardt (U.S. Patent No. 4,657,106).
	Regarding claim 10, Klemenz/Kelly combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims including the housing (11).
	Klemenz does not teach the housing is removably attached to the body.
	However, Figure 1-2 in Hardt teaches the housing (1-2) is removably (7) attached to body (7, screw).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klemenz’s ear insert, modified by Kelly, such that the housing is removably attached to the body, taught by Hardt, as such removable capability allows for adjustment and positioning of the components.
	Regarding claim 11, Klemenz/Kelly/Hardt combination, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims, wherein the housing (1-2, Figure 1 Hardt) engages with the body (7, screw) with a removable snap fit (Figure 4 in Hardt illustrates tongue-and-groove snap fit arrangement).
	Regarding claim 12, Klemenz/Kelly/Hardt, presented above, discloses applicant’s claimed ear insert device comprising all features as recited in these claims, wherein the housing (11) is adapted to receive a battery (Klemenz discloses in 0013 that the housing contains various hearing system components such as a microphone, transducer, a loudspeaker, such housing is fully capable of housing a battery since claimed limitation battery is not a positive structure in the claimed invention).
s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1)/Kelly (U.S. Patent No. 8,515,115), in view of Zurbruegg et al (U.S. Patent Application Publication No US 2013/0243209).
	Regarding claim 14, Klemenz/Kelly combination, presented above in claim 13, discloses applicant’s claimed ear insert device comprising all features as recited in these claims including at least one microphone (paragraph 0013, Klemenz).
	Klemenz/Kelly does not disclose a first microphone located on an inner surface of the customizable ear insert; and a second microphone located on an outer surface of the customizable ear insert.
	However, paragraph 0040 in Zurbruegg discloses a hearing aid having a canal microphone which is interpreted to be located on an inner surface of the hearing and an outside microphone.
	One skilled in the art would have recognized that two microphones in ear device applications are well known and not unusual.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klemenz/Kelly’s ear insert, modified by Kelly, such that there are two microphones, one located on an inner surface and the other located on an outer surface of the ear insert body, taught by Zurbruegg, as both microphones sense sound and/or vibration at respective locations of bot microphones, for purposes capturing enhanced sound compensation.
	Regarding claim 15, Klemenz/Kelly/Zurbruegg combination, presented above in claim 13, discloses applicant’s claimed ear insert device comprising all features as recited in these 
Regarding claim 16, Klemenz/Kelly, presented above in claim 13, discloses applicant’s claimed ear insert device comprising all features as recited in these claims, including the at least one microphone (paragraph 0013, Klemenz).
	The combination does not disclose the at least one microphone is removable.
	However, paragraph 0039 in Zurbruegg discloses a directional vent microphone, which directional feature is interpreted to correspond to claimed removable feature.
	One skilled in the art would have recognized that microphones in ear device applications are well known and not unusual.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Klemenz/Kelly’s ear insert, modified by Kelly, such that the microphone is removable, taught by Zurbruegg, as removability feature provide for determining the originality of the sound in the canal space which finding deems critical in order to distinguish it from the sound on the outside.
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Klemenz (U.S. Patent Application Publication No. US 2011/0002491 A1)/Basel (U.S. Patent No. 4,962,537),
in view of Jonza (U.S. Patent Application Publication No US 2002/0015836).
	Regarding claim 23, Klemenz/Basel combination, presented above in claim 13, discloses applicant’s claimed ear insert device comprising all features as recited in these claims including at least one microphone (paragraph 0013, Klemenz).
Klemenz/Basil does not disclose a first area of the sleeve comprises an additive that is configured to block transmission of the emitted radiation through the first area of sleeve.
	However, paragraph 0073 in Jonza teaches analogous stereolithography generated structures from of polymer having mixed in additive such as a UV stabilizer (paragraph 0060).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to mix a UV stabilizer additive in Klemenz/Basil’s curable plastic, taught by Jonza, as such additive improve UV resistance, for purposes of maintain long-term degradation the photocurable polymer thereby prolonging the life of the transducers, the speakers, and the microphone reside therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAMTU T NGUYEN/Examiner, Art Unit 3786